Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 6 is objected to because of the following informalities:  “LPDP” should be “low power display port (LPDP)”.  Appropriate correction is required.
Allowable Subject Matter
Claim 7, 15, 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 8-14, 16-19, 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ballocca U.S. Patent/PG Publication 20130083160.
Regarding claim 1:
 A system comprising: 
 a first device rendering image data, configured to:  render a plurality of frames of the image data; compress the plurality of frames into a single superframe (Ballocca [0033] Referring now to FIG. 3, there is shown a system for producing and displaying a video stream of images, which comprises a stereoplexer 200 (a device for producing a composite frame, also referred to as stereoplexing) configured to receive pairs of right and left stereoscopic images designated by the letters L and R, respectively. In the video stream to be distributed, the stereoscopic images of one pair are combined into a single composite frame FC in accordance with a specific packing format. In this embodiment, the images are combined by using the packing format previously described with reference to FIG. 1a. [0034] The output signal of the stereoplexer 200 may be compressed by an encoder 202 and possibly multiplexed with other compressed signals and then broadcast on broadcasting networks, or it may be distributed as a file via a telecommunication network or on a storage medium.).
 and transport the single superframe (Ballocca [0041] In a first embodiment, the stereoscopic signal coded, compressed and broadcast).
 a second device storing the image data, configured to: (Ballocca [0047] In one alternative embodiment, the decoder 212 is integrated into the display device 222.).
 receive the single superframe (Ballocca [0041] In a first embodiment, the stereoscopic signal coded, compressed and broadcast, or read from a storage medium, arrives at a digital decoder 212 which can be connected to a visualization apparatus 222 (e.g. a conventional television set). [0042] The decoder 212 is equipped with suitable software components which allow it to acquire and analyze the signalling that describes the stereoscopic signal.).
 decompress the single superframe into the plurality of frames of image data (Ballocca [0043] For example, when using the implicit mode and the side-by-side format (FIG. 1a), the method according to the invention determines the area occupied by one of the stereoscopic images by dividing the frame into two parts having the same area along the vertical axis of the frame itself (FIG. 2a). On the contrary, in the case of the top-bottom format (FIG. 1b) the frame is divided along the horizontal axis (FIG. 2b).).
 and store the image data on a memory of the second device (Ballocca [0047] In one alternative embodiment, the decoder 212 is integrated into the display device 222.).
 and a display panel configured to display the image data stored in the memory (Ballocca [0044] One of the parts into which the frame has been subdivided is selected as a two dimensional image and is then displayed after having been suitably processed (resized).).
Regarding claim 8:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 9:
 The image processing circuitry of claim 8, has all of its limitations taught by Ballocca. Ballocca further teaches  wherein the image data comprises a left eye video data for displaying a left side video on the display panel, a right eye video data for displaying a right side video on the display panel, or a combination thereof (Ballocca [0033] Referring now to FIG. 3, there is shown a system for producing and displaying a video stream of images, which comprises a stereoplexer 200 (a device for producing a composite frame, also referred to as stereoplexing) configured to receive pairs of right and left stereoscopic images designated by the letters L and R, respectively.).
Regarding claim 10:
 The image processing circuitry of claim 9, has all of its limitations taught by Ballocca. Ballocca further teaches  wherein the single frame comprises the left eye video data and the right eye video data in a side-by-side order (Ballocca [0030] FIGS. 1a, 1b and 1c, already referred to above, show a composite frame of a stereoscopic video stream, respectively in the side-by-side format, in the top-bottom format and in an alternative format;).
Regarding claim 11:
 The image processing circuitry of claim 8, has all of its limitations taught by Ballocca. Ballocca further teaches  wherein the second plurality of frames is in a linear format (Ballocca [0037] In order to reproduce the video stream, a decoder 212 can determine, based on the frame packing format description transported in the above-described metadata, the region occupied by one of the two stereoscopic images (shown in FIGS. 2a, 2b and 2c), and then cuts that region to send it to the 2D visualization apparatus.).
Regarding claim 12:
 The image processing circuitry of claim 8, has all of its limitations taught by Ballocca. Ballocca further teaches  wherein the image data comprises a video data, (Ballocca [0001] The present invention relates to a method for decoding a stereoscopic digital video stream, i.e. a video stream which, when appropriately processed in a visualization device, produces sequences of images which are perceived as being three-dimensional by a viewer. ) 
wherein the single frame comprises the image data in a tile format (Ballocca [0013] The stereoscopic video stream consisting of composite frames is then compressed in order to reduce its transport bit-rate before distributing it on a broadcasting network, an IP network or a mass memory medium.) since the frame is a composite frame, where the L and R are tiles.
Regarding claim 13:
 The image processing circuitry of claim 8, has all of its limitations taught by Ballocca. Ballocca further teaches  wherein the image data comprises a non-video data comprising a wherein the single frame comprises the image data in a linear format (Ballocca [0036] It must be pointed out that during the stereoplexing, compression or multiplexing step it is a common practice to insert suitable signalling metadata into the resulting data stream, so as to describe the frame packing method used for coding the stereoscopic stream. Such metadata may be entered, for example, into the SEI (Supplemental Enhancement Information) messages of the H.264 coding or into the Service Information that describes the composition of the transport stream into which the video content has been multiplexed. Alternatively, the metadata may be entered into the very composite frame FC, in accordance with the method described in patent application IT2008MO000267. Actually, said metadata may be entered in any form or mode (e.g. it may be entered as XML descriptors, or as suitable binary data structures, or as codes derived from a look-up table known to the decoding device); also, it may be transported as in-band or off-band signalling, and may be associated with the video stream at any point of the content production and distribution chain. These modes are not a part of the invention and will not therefore be discussed any further herein.) where “any combination” is interpreted to mean one or more.
Regarding claim 14:
 The image processing circuitry of claim 8, has all of its limitations taught by Ballocca. Ballocca further teaches  wherein the single frame comprises a first portion and a second portion, wherein the first portion comprises linear format data (Ballocca [0033] In the video stream to be distributed, the stereoscopic images of one pair are combined into a single composite frame FC in accordance with a specific packing format. In this embodiment, the images are combined by using the packing format previously described with reference to FIG. 1a.) where the L/R frames are data in a linear format.
and the second portion comprises tile format data (Ballocca [0036] It must be pointed out that during the stereoplexing, compression or multiplexing step it is a common practice to insert suitable signalling metadata into the resulting data stream, so as to describe the frame packing method used for coding the stereoscopic stream. Such metadata may be entered, for example, into the SEI (Supplemental Enhancement Information) messages of the H.264 coding or into the Service Information that describes the composition of the transport stream into which the video content has been multiplexed. Alternatively, the metadata may be entered into the very composite frame FC, in accordance with the method described in patent application IT2008MO000267. Actually, said metadata may be entered in any form or mode (e.g. it may be entered as XML descriptors, or as suitable binary data structures, or as codes derived from a look-up table known to the decoding device); also, it may be transported as in-band or off-band signalling, and may be associated with the video stream at any point of the content production and distribution chain. These modes are not a part of the invention and will not therefore be discussed any further herein.)
Regarding claim 16:
 The image processing circuitry of claim 8, has all of its limitations taught by Ballocca. Ballocca further teaches  wherein the single frame comprises a height that is greater than at least two times a sub-frame height of each of the first plurality of frames (Ballocca Fig. 1b, 2b).
Regarding claim 17:
 The image processing circuitry of claim 8, has all of its limitations taught by Ballocca. Ballocca further teaches  wherein the image processing circuitry is configured to compress the first plurality of frames in response to the first plurality of frames comprising correlating or approximately correlating metadata (Ballocca [0034] The output signal of the stereoplexer 200 may be compressed by an encoder 202 and possibly multiplexed with other compressed signals and then broadcast on broadcasting networks, or it may be distributed as a file via a telecommunication network or on a storage medium. It should be noted that the stereoplexer 200 may be a separate device or may be incorporated into the encoder 202. [0036] It must be pointed out that during the stereoplexing, compression or multiplexing step it is a common practice to insert suitable signalling metadata into the resulting data stream, so as to describe the frame packing method used for coding the stereoscopic stream. Such metadata may be entered, for example, into the SEI (Supplemental Enhancement Information) messages of the H.264 coding or into the Service Information that describes the composition of the transport stream into which the video content has been multiplexed. Alternatively, the metadata may be entered into the very composite frame FC, in accordance with the method described in patent application IT2008MO000267. Actually, said metadata may be entered in any form or mode (e.g. it may be entered as XML descriptors, or as suitable binary data structures, or as codes derived from a look-up table known to the decoding device); also, it may be transported as in-band or off-band signalling, and may be associated with the video stream at any point of the content production and distribution chain. These modes are not a part of the invention and will not therefore be discussed any further herein.).
Regarding claim 18:
 An electronic device comprising: 
 a display panel (Ballocca [0047] In one alternative embodiment, the decoder 212 is integrated into the display device 222.) 
 and a first chip comprising image processing circuitry, configured to: (Ballocca [0033] Referring now to FIG. 3, there is shown a system for producing and displaying a video stream of images, which comprises a stereoplexer 200 (a device for producing a composite frame).
 receive a plurality of frames of video data (Ballocca [0033] Referring now to FIG. 3, there is shown a system for producing and displaying a video stream of images, which comprises a stereoplexer 200 (a device for producing a composite frame, also referred to as stereoplexing) configured to receive pairs of right and left stereoscopic images designated by the letters L and R, respectively.)
 multiplex the plurality of frames into a single superframe (Ballocca [0033] In the video stream to be distributed, the stereoscopic images of one pair are combined into a single composite frame FC in accordance with a specific packing format. In this embodiment, the images are combined by using the packing format previously described with reference to FIG. 1a.)
 and transport the single superframe to a second chip of the electronic device to facilitate displaying the video data on the display panel (Ballocca [0041] In a first embodiment, the stereoscopic signal coded, compressed and broadcast) (Ballocca [0047] In one alternative embodiment, the decoder 212 is integrated into the display device 222.).
Regarding claim 19:
 The electronic device of claim 18, has all of its limitations taught by Ballocca. 000 further teaches  wherein the second chip is configured to demultiplex the single superframe into smaller frames for storing on a memory associated with the second chip, (Ballocca [0043] For example, when using the implicit mode and the side-by-side format (FIG. 1a), the method according to the invention determines the area occupied by one of the stereoscopic images by dividing the frame into two parts having the same area along the vertical axis of the frame itself (FIG. 2a). On the contrary, in the case of the top-bottom format (FIG. 1b) the frame is divided along the horizontal axis (FIG. 2b).) (Ballocca [0047] In one alternative embodiment, the decoder 212 is integrated into the display device 222.). wherein the display panel consumes the smaller frames from the memory to render a video based on the video data (Ballocca [0044] One of the parts into which the frame has been subdivided is selected as a two dimensional image and is then displayed after having been suitably processed (resized).).
Regarding claim 21:
 A system comprising: 
 a producer and a consumer, configured to: (Ballocca [0047] In one alternative embodiment, the decoder 212 is integrated into the display device 222.) (Ballocca [0033] Referring now to FIG. 3, there is shown a system for producing and displaying a video stream of images, which comprises a stereoplexer 200 (a device for producing a composite frame).
 receive one or more frames of video data (Ballocca [0033] Referring now to FIG. 3, there is shown a system for producing and displaying a video stream of images, which comprises a stereoplexer 200 (a device for producing a composite frame, also referred to as stereoplexing) configured to receive pairs of right and left stereoscopic images designated by the letters L and R, respectively.)
 combine the one or more frames into a single superframe (Ballocca [0033] In the video stream to be distributed, the stereoscopic images of one pair are combined into a single composite frame FC in accordance with a specific packing format. In this embodiment, the images are combined by using the packing format previously described with reference to FIG. 1a.)
 and transport the single superframe to the producer to facilitate displaying the video data (Ballocca [0041] In a first embodiment, the stereoscopic signal coded, compressed and broadcast).
Regarding claim 22:
 The system of claim 21, has all of its limitations taught by Ballocca. Ballocca further teaches  wherein the producer comprises one or more cameras (Ballocca [0007] In the production environment, however, with the existing structures it may be impossible to transfer and handle separately the two streams produced by stereoscopic video cameras shooting a scene from two different points of view.).
Regarding claim 23:
 The system of claim 21, has all of its limitations taught by Ballocca. Ballocca further teaches  wherein the consumer comprises an image processing circuitry (Ballocca [0033] Referring now to FIG. 3, there is shown a system for producing and displaying a video stream of images).
Regarding claim 24:
 The system of claim 21, has all of its limitations taught by Ballocca. Ballocca further teaches  wherein the producer comprises an image source and the consumer is connected to an electronic display that displays the video data (Ballocca [0033] Referring now to FIG. 3, there is shown a system for producing and displaying a video stream of images, which comprises a stereoplexer 200 (a device for producing a composite frame, also referred to as stereoplexing) configured to receive pairs of right and left stereoscopic images designated by the letters L and R, respectively. In the video stream to be distributed, the stereoscopic images of one pair are combined into a single composite frame FC in accordance with a specific packing format. In this embodiment, the images are combined by using the packing format previously described with reference to FIG. 1a. )(Ballocca [0047] In one alternative embodiment, the decoder 212 is integrated into the display device 222.).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballocca U.S. Patent/PG Publication 20130083160 in view of Bi U.S. Patent/PG Publication 20170078653.	
Regarding claim 2:
 The system of claim 1, has all of its limitations taught by Ballocca. Ballocca does not teach  extended reality. In a related field of endeavor, Bi teaches:
wherein the display panel is configured to render the image data in an extended reality environment (Bi [0114] The fisheye images (e.g., hemiellipsoids) may be mapped to and/or rendered on rendering shapes (e.g., ellipsoids, spheres, etc.). Each of the shapes may correspond to a side (e.g., left eye or right eye). For example, an apparatus (e.g., electronic device) may render a stereoscopic surround view (e.g., 360 degree stereoscopic view) in three dimensions (3D) with a head-mounted display (e.g., virtual reality headset, etc.) or other display (e.g., 3D TV, etc.). To view the images or videos captured by the camera, rendering shapes (e.g., virtual spheres) may be used to project the images or videos in a rendering process.)(Bi [0003] Some electronic devices (e.g., cameras, video camcorders, digital cameras, cellular phones, smart phones, computers, televisions, automobiles, personal cameras, wearable cameras, virtual reality devices (e.g., headsets), augmented reality devices (e.g., headsets), mixed reality devices (e.g., headsets), action cameras, surveillance cameras, mounted cameras, connected cameras, robots, drones, smart applications, healthcare equipment, set-top boxes, etc.) capture and/or utilize images. For example, a smartphone may capture and/or process still and/or video images. The images may be processed, displayed, stored and/or transmitted. The images may portray a scene including a landscape and/or objects, for example.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to use extended reality as taught by Bi. The rationale for doing so would have been that it is a simple substitution of display types, where Ballocca has a stereoscopic TV display, and Bi can use a TV display, or HMD, where the data processing and transferring is the same, there is merely a difference in the type of display device. Therefore it would have been obvious to combine Bi with Ballocca to obtain the invention.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballocca U.S. Patent/PG Publication 20130083160 in view of Zhu U.S. Patent/PG Publication 20100037283.	
Regarding claim 5:
 The system of claim 1, has all of its limitations taught by Ballocca. Ballocca further teaches  wherein the first device is configured to transport the single superframe comprising a video data of the image data (Ballocca [0041] In a first embodiment, the stereoscopic signal coded, compressed and broadcast).
Ballocca does not teach  using DP. In a related field of endeavor, Zhu teaches:
via one low power display port (LPDP) link, comprising a plurality of LPDP lanes (Zhu [0037] FIG. 6 illustrates a data structure for a transfer unit in a DisplayPort standard for four lanes, two lanes and single lane link usage.) where all DP is lower power.
Therefore, it would have been obvious before the effective filing date of the claimed invention to DP as taught by Zhu. The rationale for doing so would have been that it is obvious to try, where DP is a well-known standard used for transferring data, and there are a limited number of commonly used connections. Therefore it would have been obvious to combine Zhu with Ballocca to obtain the invention.
Regarding claim 6:
 The system of claim 1, has all of its limitations taught by Ballocca. Ballocca further teaches  wherein the first device is (Ballocca [0036] It must be pointed out that during the stereoplexing, compression or multiplexing step it is a common practice to insert suitable signalling metadata into the resulting data stream, so as to describe the frame packing method used for coding the stereoscopic stream. Such metadata may be entered, for example, into the SEI (Supplemental Enhancement Information) messages of the H.264 coding or into the Service Information that describes the composition of the transport stream into which the video content has been multiplexed. Alternatively, the metadata may be entered into the very composite frame FC, in accordance with the method described in patent application IT2008MO000267. Actually, said metadata may be entered in any form or mode (e.g. it may be entered as XML descriptors, or as suitable binary data structures, or as codes derived from a look-up table known to the decoding device); also, it may be transported as in-band or off-band signalling, and may be associated with the video stream at any point of the content production and distribution chain. These modes are not a part of the invention and will not therefore be discussed any further herein.) where “any combination” is interpreted to mean one or more.

Ballocca does not teach  using DP. In a related field of endeavor, Zhu teaches:
via a single LPDP lane (Zhu [0037] FIG. 6 illustrates a data structure for a transfer unit in a DisplayPort standard for four lanes, two lanes and single lane link usage.) where all DP is lower power.
Therefore, it would have been obvious before the effective filing date of the claimed invention to DP as taught by Zhu. The rationale for doing so would have been that it is obvious to try, where DP is a well-known standard used for transferring data, and there are a limited number of commonly used connections. Therefore it would have been obvious to combine Zhu with Ballocca to obtain the invention.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballocca U.S. Patent/PG Publication 20130083160 in view of Port U.S. Patent/PG Publication 5406322.	
Regarding claim 3:
 The system of claim 1, has all of its limitations taught by Ballocca. Ballocca further teaches  wherein the single superframe comprises the plurality of  (Ballocca [0033] Referring now to FIG. 3, there is shown a system for producing and displaying a video stream of images, which comprises a stereoplexer 200 (a device for producing a composite frame, also referred to as stereoplexing) configured to receive pairs of right and left stereoscopic images designated by the letters L and R, respectively. In the video stream to be distributed, the stereoscopic images of one pair are combined into a single composite frame FC in accordance with a specific packing format. In this embodiment, the images are combined by using the packing format previously described with reference to FIG. 1a.)
Ballocca does not teach  raster scan order. In a related field of endeavor, Port teaches:
in a raster scan order (Port C17 L37-48 The frame buffer 364 stores the video data values that represent the image to be displayed in the segments of the display device 360. The frame buffer 364 receives formatted video data values from the hardware interface 362 and transmits video data values to the display driver 366 in a raster scan order. (95) The display driver 366 receives data values from the frame buffer in a raster scan order and transmits them to the display device 360. The display device 360 displays the data values transmitted from the display driver 366.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to use raster scan order as taught by Port. The rationale for doing so would have been that it would be a simple substitution of data transfer forms, where Ballocca is transferring data but does not disclose the form, and Port uses raster scan order, where both are transferring data to a display device for display. Therefore it would have been obvious to combine Port with Ballocca to obtain the invention.
Regarding claim 4:
 The system of claim 1, has all of its limitations taught by Ballocca. Ballocca further teaches  wherein the second device is configured to receive the plurality of frames of the single superframe i(Ballocca [0033] Referring now to FIG. 3, there is shown a system for producing and displaying a video stream of images, which comprises a stereoplexer 200 (a device for producing a composite frame, also referred to as stereoplexing) configured to receive pairs of right and left stereoscopic images designated by the letters L and R, respectively. In the video stream to be distributed, the stereoscopic images of one pair are combined into a single composite frame FC in accordance with a specific packing format. In this embodiment, the images are combined by using the packing format previously described with reference to FIG. 1a.)
Ballocca does not teach  raster scan order. In a related field of endeavor, Port teaches:
In a raster scan order (Port C17 L37-48 The frame buffer 364 stores the video data values that represent the image to be displayed in the segments of the display device 360. The frame buffer 364 receives formatted video data values from the hardware interface 362 and transmits video data values to the display driver 366 in a raster scan order. (95) The display driver 366 receives data values from the frame buffer in a raster scan order and transmits them to the display device 360. The display device 360 displays the data values transmitted from the display driver 366.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to use raster scan order as taught by Port. The rationale for doing so would have been that it would be a simple substitution of data transfer forms, where Ballocca is transferring data but does not disclose the form, and Port uses raster scan order, where both are transferring data to a display device for display. Therefore it would have been obvious to combine Port with Ballocca to obtain the invention.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616